                                                                               2/27/2019




                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MONTANA
                             HELENA DIVISION

 PAUL ZONDO,                                          CV 17-93-H-BMM-JTJ

                         Plaintiff,

           vs.                                               ORDER

 STATE OF MONTANA,

                         Defendant.


      Defendant filed a motion on January 18, 2019, requesting that the Court

issue an order prohibiting Plaintiff from presenting any expert testimony at trial.

Defendant argued that such an order was appropriate because Plaintiff’s expert

disclosure deadline had passed and Plaintiff had not disclosed any expert

witnesses.

      Plaintiff informed the Court on February 15, 2019, that he “does not intend

[present] any liability or damages experts” at trial. (Doc. 36 at 2).

      Accordingly, IT IS ORDERED:

      1.         Defendant’s unopposed Motion in Limine to Exclude Expert
Testimony (Doc. 29) is GRANTED.

     2.   The motion hearing set for March 27, 2019, is VACATED.

     DATED this 27th day of February, 2019.




                                     2
